446 F.2d 891
Francis R. PECK, Appellee,v.UNITED STATES STEEL CORPORATION, Appellant.
No. 20468.
United States Court of Appeals, Eighth Circuit.
August 19, 1971.

Benjamin F. Cornelius, Chicago, Ill., for appellant.
James R. Schwebel, DeParcq, Anderson, Perl & Hunegs, Minneapolis, Minn., for appellee.
Before GIBSON and ROSS, Circuit Judges, and EISELE, District Judge.*
PER CURIAM.


1
This is an action by Francis R. Peck against the United States Steel Corporation, his employer, to recover for personal injuries which he sustained while engaged in the course of his employment. The case was tried without a jury before United States District Judge Earl R. Larson. Judgment was entered in favor of plaintiff in the amount of $69,795.43. United States Steel appeals, urging that the trial court erred in finding that Peck, a shore-based worker, was injured on a vessel in navigation while doing seaman's work, and in concluding that he was entitled to the warranty of seaworthiness.


2
The findings of fact by the trial court are not clearly erroneous. Judge Larson correctly applied the law to the facts as found.


3
The judgment of the District Court is affirmed on the basis of the District Court's opinion reported at 315 F. Supp. 905 (1970).



Notes:


*
 United States District Judge, Eastern District of Arkansas, sitting by designation